E. BRYAN WILSON
Acting United States Attorney

KAYLA DOYLE
Special Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: Kayla.doyle@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,
                          )
                          )
               Plaintiff, )
                          )
        vs.               )
                            No. 3:21-CR-00035-TMB-MMS
                          )
  DWAYNE ASWAD AZI SMITH, )
  JR. AND JOVANTE DEVON   )
  MCCORD,                 )
                          )
                          Defendant.


       Pursuant to this Court’s order at Docket 62, the United States has consulted with

Defendant McCord and Defendant Smith’s attorneys. After consultation the parties

advise:

       1) Readiness for Trial

       The parties do not anticipate the case proceeding to trial on August 9, 2021. The

parties request an October trial date. Defendant McCord’s attorney is in trial before Judge



      Case 3:21-cr-00035-TMB-MMS Document 63 Filed 07/06/21 Page 1 of 3
Gleason and unavailable October 12-15. Neither the Government nor Defendant Smith’s

attorney have any conflicts for the month of October.

        2) Length of Trial

        The parties anticipate they would need 3-4 days for trial.

        3) Remaining Issues

        Defendant Smith is awaiting additional discovery subject to the protective order.

The Government anticipates he will receive it within the week.

        Both defendants anticipate filing pretrial motions (rule 12) and motions in limine

if the case proceeds to trial. The Government anticipates filing 404(b) notice if the case

proceeds to trial.

        The defense also anticipates retaining its own DNA expert should the case proceed

to trial.

        4) Speedy Trial Calculation

            No time chargeable under the Speedy Trial Act has elapsed.

        RESPECTFULLY SUBMITTED July 6, 2021, in Anchorage, Alaska.

                                                   E. BRYAN WILSON
                                                   Acting United States Attorney

                                                   s/ Kayla Doyle
                                                   KAYLA DOYLE
                                                   Special Assistant U.S. Attorney
                                                   United States of America


CERTIFICATE OF SERVICE

I hereby certify that on July 6, 2021, a true and correct copy of the foregoing was served
electronically on the following:
U.S. v. Smith et al.
3:21-CR-00035-TMB-MMS
                                                   2
       Case 3:21-cr-00035-TMB-MMS Document 63 Filed 07/06/21 Page 2 of 3
Cristina Weidner-Tafs
David Hammerstad

s/ Kayla Doyle
Office of the U.S. Attorney




U.S. v. Smith et al.
3:21-CR-00035-TMB-MMS
                                    3
      Case 3:21-cr-00035-TMB-MMS Document 63 Filed 07/06/21 Page 3 of 3
